DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a display device comprising: a backlight unit comprising a plurality of light sources, wherein the plurality of light sources include one or more first light sources configured to emit light having a first peak emission wavelength in the ultraviolet (UV) range of the electromagnetic (EM) spectrum and one or more second light sources configured to emit light having a second peak emission wavelength in the blue range of the EM spectrum, wherein the one or more first light sources and the one or more second light sources are arranged in an alternating configuration with respect to each other; and a liquid crystal display (LCD) module comprising: a liquid crystal (LC) solution layer disposed on a transparent substrate; an array of pixels, wherein at least one pixel of the array of pixels comprises: a first sub-pixel disposed on the LC solution layer, the first sub-pixel comprising: a first phosphor film configured to receive light from the plurality of light sources and to convert a portion of the received light to emit a secondary light having a third peak emission wavelength that is different from the first peak emission wavelength and the second peak emission wavelength, and a first filter element, optically coupled to the phosphor film, configured to allow the secondary light having the third peak emission wavelength to pass through the first filter element and to block an unconverted portion of the light from the plurality of light sources from passing through the first filter element, and a second sub-pixel disposed on the LC solution layer, the second sub-pixel comprising: a second filter element configured to allow the light having the second peak emission wavelength to pass through the second filter element and to block the light having the first peak emission 
Regarding claim 1, Zhu et al (U.S. PGPub No. 2017/0145309) teaches a display device (Fig 13, 200) comprising: a backlight unit (104) comprising a plurality of light sources (210; para 0071 line 3), wherein the plurality of light sources include one or more first light sources configured to emit light having a first peak emission wavelength in the ultraviolet (UV) range of the electromagnetic (EM) spectrum and one or more second light sources configured to emit light having a second peak emission wavelength in the blue range of the EM spectrum (Fig 13, para 0071); and a liquid crystal display (LCD) module (102) comprising: a liquid crystal (LC) solution (114) disposed on a transparent substrate (112); an array of pixels (para 0070), wherein at least one pixel (Fig 13; the pixel comprising of the three most left RGB sub-pixels) of the array of pixels comprises: a first sub-pixel (the leftmost red sub-pixel) comprising: a first phosphor film (130; red light emitting photoluminescence material) configured to receive light from the plurality of light sources and to convert a portion of the received light to emit a secondary light having a third peak emission wavelength (red; para 0070) that is different from the first peak emission wavelength (UV) and the second peak emission wavelength (blue), and a first filter element (148; red color filter element), optically coupled to the phosphor film, configured to allow the secondary light having the third peak emission wavelength (red) to pass through the first filter element and to block an unconverted portion of the light from the plurality of light sources from passing through the first filter element (para 0070), and a second sub-pixel (the leftmost blue sub-pixel) comprising: a second filter element (152; the blue color element) configured to allow the light having the second peak emission wavelength (blue) to pass through the second filter element and to block the light having the first peak emission wavelength (UV) from passing through the second filter element (para 0070).

However, neither Zhu, nor Yoneyama, teach or suggest, the specific limitations of “a first sub-pixel disposed on the LC solution layer and a second sub-pixel disposed on the LC solution layer” nor would it have been obvious to do so in combination. 
Claims 2-15 are also allowable for depending on claim 1. 

Claim 16 recites a display device comprising a liquid crystal display (LCD) module, the LCD module comprising: a liquid crystal (LC) solution layer disposed on a transparent substrate; a first sub-pixel disposed on the LC solution layer, the first sub-pixel having: a first quantum dot (QD) film configured to receive light having a first peak emission wavelength in the ultraviolet (UV) range of the electromagnetic (EM) spectrum and a second peak emission wavelength in the blue range of the EM spectrum and to convert a portion of the received light to emit a secondary light having a third peak emission wavelength that is different from the first peak emission wavelength and the second peak emission wavelength; and a first filter element, disposed on the quantum dot film, configured to allow the secondary light having the third peak emission wavelength to pass through the filter element and to block an unconverted portion of the received light from passing through the filter element; and a second sub-pixel disposed on the LC solution layer, the second sub-pixel having: a second filter element configured to allow the light having the second peak emission wavelength to pass through the second filter element and to block the light having the first peak emission wavelength from passing through the second filter element. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 16, Zhu et al (U.S. PGPub No. 2017/0145309) teaches a display device (Fig 13, 200) comprising a liquid crystal display (LCD) module (102), the LCD module 
However, neither Zhu, nor Yoneyama, teach or suggest, the specific limitations of “a first sub-pixel disposed on the LC solution layer and a second sub-pixel disposed on the LC solution layer” nor would it have been obvious to do so in combination. 
Claims 17-28 are also allowable for depending on claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/5/2021